On Petition for Rehearing.
On a former day of the present term of this court, an opinion was filed, and judgment entered in this cause, affirming the judgment of the Second circuit court of Davidson county, which directed a verdict for the defendants, and dismissed the action of the plaintiff John Nichols, administrator of the estate of L.P. Davis, deceased. A petition for a rehearing of the case and a reversal of our former opinion and judgment has been filed on behalf of the plaintiff administrator. The contention of the petitioner, urged in his well-prepared and forcibly phrased petition, is that this court, in our former opinion in this case, "omitted to apply or even mention . . . the presumption that the deceased was in the exercise of ordinary care at the time of the injury that caused his death," and that "this presumption, under the facts of this case, was sufficient to present a jury issue."
The rule of law which plaintiff thus seeks to invoke is well established. Where negligence of the deceased, proximately contributing to his injuries and death, does not appear from the proof adduced by the plaintiff, the burden to show its existence rests upon the defendant; and where a person is killed by an accident to which there are no eyewitnesses, the presumption of law, in the absence of evidence tending to show the contrary, is that he was in the exercise of due care for his own safety. Tennessee Central Railway Co. v. Herb, 134 Tenn. 397, 401, 183 S.W. 1011; Tennessee Central Railway Co. v. Melvin, 5 Tenn. App. 85, 98; Louisville  N. Railroad Co. v. Frakes and Payne,11 Tenn. App. 593, 608; Jones on Evidence (2 Ed.), 1926, vol. 1, sec. 257.
It is true that no mention of the aforesaid presumption of due care was made in our former opinion in the instant case. This was not by oversight, but for the reason that there was no evidence tending to show that the deceased was guilty of negligence which proximately *Page 491 
caused or contributed to his injuries and death, and the record discloses no claim or contention by or on behalf of the defendants, either in the trial court or in this court, that he was thus negligent. The sole issue was, whether or not defendant Sam Henderson was guilty of actionable negligence which was the proximate cause of the death of plaintiff's intestate, it appearing, without dispute, that if defendant Sam Henderson was thus liable, his codefendant, E. Gray Smith, was liable also under the doctrine of respondeat superior. There was, therefore, no occasion to discuss the "presumption of due care" in the opinion.
It is, in substance, said in the petition, that certain statements in our former opinion disclose a failure to recognize and apply the "presumption of due care" on the part of the deceased. Near the close of our former opinion, we said:
"It is argued for plaintiff that defendant Sam Henderson's admission that he did not see the deceased until the latter was on the hood of the truck Henderson was driving, proves that he was not maintaining a proper lookout ahead. This would be a sound proposition if there was proof that Davis appeared in front of the truck at such distance and in such position that he could have been seen by Henderson if the latter was exercising proper vigilance (Louisville  N. Railroad Co. v. May, 5 Tenn. App. 100) ; but there is no such evidence. The first time and place the deceased was seen on the night of his death (so far as this record shows) he was on the top of the hood of defendants' truck. Whence he came or whither he intended to go does not appear. Any finding by the jury that the death of L.P. Davis was proximately caused by negligence of defendant Sam Henderson would necessarily be based on speculation and conjecture.
"It would not be inconsistent with the facts in evidence to suppose that L.P. Davis was struck by another automobile and thrown on the hood of Smith's truck, as defendant Sam Henderson suggested. But, if the supposition just stated be rejected, and it be assumed that deceased, while on the ground, was struck by the front of defendant Smith's truck, it would not be inconsistent with the facts in evidence to suppose that the deceased stepped in front of the truck an instant before he was struck, and too late for Sam Henderson to have stopped before striking him if he had seen him. These are mere conjectures, but they are as consistent with the proven facts as the supposition that the proximate cause of the death of L.P. Davis was negligent conduct of the defendant, as charged in the plaintiff's declaration. A verdict cannot be based on conjecture." (Citing a number of authorities.)
The criticism is particularly directed to the statement in the foregoing quotation that "It would not be inconsistent with the facts in evidence to suppose that the deceased stepped in front of *Page 492 
the truck an instant before he was struck, and too late for Sam Henderson to have stopped before striking him if he had seen him."
We can readily understand how the brief statement last quoted,standing alone, might be interpreted as a disregard of the "presumption of due care" on the part of the deceased; but, when read with the context, it is seen that we were merely attempting to illustrate the proposition that a verdict for plaintiff "would necessarily be based on speculation and conjecture," by stating certain "conjectures" which, we thought, were as consistent with "the proven facts" as the supposition that the proximate cause of the death of plaintiff's intestate was negligent conduct of the defendant Sam Henderson, "as charged in the plaintiff'sdeclaration."
The negligence "charged in the plaintiff's declaration" was that "L.P. Davis, was negligently, carelessly, recklessly and unlawfully knocked down and run over by the automobile truck above described;" that "the driver, Sam Henderson, . . . was driving said truck at a negligent, reckless and unlawful rate of speed under the circumstances, was not keeping a proper lookout ahead, did not have his said truck under control, and while thus driving in such an unlawful manner caused his truck to be driven into and against plaintiff's deceased while he was proceedingacross the pike in plain, open and unobstructed view had the defendant been in the exercise of ordinary care." (Italics ours.)
We assume that it is not necessary to cite authorities to support the proposition that the proof must correspond with the allegations in the pleadings, and that a plaintiff may not allege one state of facts and recover upon another and different state of facts. Hence, in the endeavor to ascertain whether or not there is any material evidence to support a verdict thatdefendant Henderson was negligent as charged in thedeclaration, it is permissible, as an illustration of the speculative character of any verdict for plaintiff, to consider the equal consistence of "the proven facts" with two or more theories, where the defendant would not be liable under one or more of such theories, although he would be liable under one or more, but not all, of them. (See cases cited in our former opinion in this case.)
It is well said in the reply of defendants to the petition of plaintiff to rehear that, "the recognition and the application of the presumption that the deceased was in the exercise of ordinary care for his own safety, does not stand as a witness for the plaintiff to the effect that the defendant was negligent. A recognition of this rule does not shift the burden of proof to the defendant. A recognition of this rule does not take the case out of the rule that the jury will not be allowed to speculate and reach a conclusion based on inferences and surmises that the defendant was guilty of negligence." *Page 493 
In his petition, the plaintiff seeks to invoke section 2687, subsection (c) of the Code, which provides that "The driver of any vehicle upon a highway within a business or residence district shall yield the right of way to a pedestrian crossing such highway within any clearly marked crosswalk or any regular pedestrian crossing included in the prolongation of the lateral boundary lines of the adjacent sidewalk at the end of a block, except at intersections where the movement of traffic is being regulated by traffic officers or traffic direction devices. Every pedestrian crossing a highway within a business or residence district at any point other than a pedestrian crossing, crosswalk, or intersection shall yield the right of way to vehicles upon the highway."
No reference to this statute was made in the briefs heretofore filed in this cause, and we do not think the evidence is sufficient to bring this case within the terms of this statute, which applies only "within a business or residence district." The proof shows that the accident here in question occurred on the Gallatin pike, at Leland avenue, just outside the city limits of Nashville; but there is no evidence that this place is "within a business or residence district."
In the petition it is said:
"Admittedly the deceased was struck by the front portion of defendant's truck."
It was admitted that the deceased "landed" on the hood of defendant's truck, and struck, or was struck by, the windshield; but if by "the front portion of defendant's truck" petitioner means that part of the truck which would first strike a man standing or walking on the ground in front of the truck, this was not admitted but was a controverted issue; and the fact that no damage was done to any part of the truck except the windshield, when considered in connection with the condition of the body of the deceased (as described in our former opinion), tends to support the conclusion that deceased was not struck by the front of defendant's truck. The circumstances in evidence are more consistent, in our opinion, with the idea suggested by Sam Henderson, that the deceased was struck by a passing car going north and thrown upon the hood of defendant's truck.
Again it is said in the petition:
"To run down a pedestrian at an intersection without seeing the pedestrian before the truck strikes him raises a presumption that the driver was not keeping a proper lookout ahead or did not have his car under proper control or that his headlights were not burning, or that his brakes were out of condition, or that the driver's attention was distracted, or that he was half asleep, etc."
The statement just quoted overlooks the fact that there are neither averments nor proof that the headlights of defendant's truck were not burning, or that his brakes were out of condition, or that the *Page 494 
driver was half asleep; and negligence in these respects cannot be presumed. Smith v. Fisher, 11 Tenn. App. 273, 291. Negligence may not be inferred in a case of this character from the mere fact of the injury. De Glopper v. Nashville Railway  Light Co.,123 Tenn. 633, 643, 134 S.W. 609, 33 L.R.A. (N.S.), 913.
The petition for a rehearing is denied and dismissed at the cost of the petitioner.
Crownover and Felts, JJ., concur.